Supplemental Opinion filed August 7, 2018.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00743-CV

 GEORGE JOSEPH ASSETS, LLC, AND THE ACKEL HEIRS (GEORGE
    ACKEL, III, ADAM A. ACKEL, ALANA ACKEL TALLO AND
                 ALEXANDER ACKEL), Appellants
                                        V.

   JERILYN LEA CHENEVERT, F/K/A JERILYN LEA ACKEL AND J
            CHENEVERT PROPERTIES, LLC, Appellees

                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-06084

                SUPPLEMENTAL OPINION


      On July 10, 2018, we issued our original opinion in this case suggesting a
remittitur for appellees Jerilyn Lea Chenevert, f/k/a Jerilyn Lea Ackel and J
Chenevert Properties, LLC.     We explained that if appellees filed this remittitur
within twenty days from the date of our original opinion, we would modify the trial
court’s judgment accordingly.          We suggested the following remittitur:
(1) $192,000.00 with regard to the Fairdale condo; and (2) $47,133.33 with regard
to the rent abatement for tenant improvements. Appellees timely accepted the
suggested remittitur.

      We therefore issue this supplemental opinion. In accordance with the original
opinion and appellees’ timely-filed remittitur, we modify the trial court’s judgment
to reflect (1) damages of $140,000 plus pre- and post-judgment interest at the rate of
five percent (5%) per annum from January 31, 2013 on this sum, until paid, with
regard to the loss of the 5831 Fairdale Lane condominium, and (2) damages of
$52,866.67 plus pre- and post-judgment interest at the rate of five percent (5%) per
annum from January 31, 2013 on this sum, until paid, with regard to the rent
abatement for tenant improvements.       We affirm the trial court’s judgment as
modified. Our original opinion remains otherwise in effect.




                                       /s/       J. Brett Busby
                                                 Justice



Panel consists of Justices Jamison, Busby, and Donovan.




                                             2